    Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 1 of 35 PageID# 536



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Riclunond Division

TYQUINE R. LEE, by and through is
Guardian, TAKEISHA L. BROWN,


         Plaintiff,
v.                                             Civil Action No. 3:19cv502

VIRGINIA DEPARTMENT OF
CORRECTIONS et al.,

         Defendants.

                               MEMORADUM OPINION

         Plaintiff Tyquine R.     Lee   ("Lee"} , by and through his legal

guardian and mother, Takeisha Brown, brings this action under 42

U.S.C. § 1983.        ECF No. 1118-9. 1    This matter is before the Court

on DEFENDANT EVERETT MCDUFFIE, M.D.'S MOTION TO TRANSFER (ECF NO.

38}     and Defendants'    MOTION TO TRANSFER VENUE       (ECF NO.   40)   (the

"Transfer Motions") .       For the reasons set forth below, the Transfer

Motions will be granted and the case will be transferred to the

Western District of Virginia.

                  I. SUMMARY OF THE PERTINENT ALLEGATIONS

         Lee is a 26-year-old inmate currently incarcerated within the

Virginia Department of Corrections.            Compl. 1 8.    Lee was placed




1 42 u. s. C. § 1983 affords no substantive rights.      It merely
provides a procedural vehicle for suing in federal court for
violation of federal rights by persons acting under color of state
law. See Amato v. City of Richmond, 875 F. Supp. 1124, 1132 (E.D.
Va. 1994) (citing Albright v. Oliver, 114 S. Ct. 807, 811 (1994)).
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 2 of 35 PageID# 537



in solitary confinement on May 26, 2016 at Red Onion State Prison

( "Red Onion"}    and remained in solitary confinement for over 600

days.                    As a result of his confinement,            it is alleged

that Lee "experienced a complete mental and physical collapse."

Id.     Lee asserts that the Defendants "denied him urgently needed

heath care"      and allowed Lee "to deteriorate until he lost the

ability to communicate coherently."              ECF No. 45 at 1.          Red Onion

is located in the Western District of Virginia.

        On October 21, 2019, the Court directed the parties to "brief

their position on the propriety of transferring the present action

to the Western Direct of Virginia pursuant to 28 U.S.C. § 140l(a}"

in light of the decision in Nicholas Reyes v. Harold Clarke, et.

al., Civil Action No. 3:-18cv611.            ECF No. 30 at 1-2.          On November

11, 2019, the Defendants filed the Transfer Motions.                     Thereafter,

Lee filed a consolidated reply           (ECF No.    45).     Accordingly,            the

Transfer Motions are ripe for review.

  A. Alleged Acts and Omissions of the Defendants and the
     Defendants' Places of Residence

        1. Virginia Department of Corrections

        The   Virginia    Department    of     Corrections    ("VDOC"}          is    the

executive      agency     responsible    for     operating     and       maintaining

correctional     facilities     within Virginia.          Compl.     1    10.        VDOC

"provides      supervision      and    control     over     state    correctional

facilities      and     their   programs,"       which    issue      "regulations,


                                         2
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 3 of 35 PageID# 538



policies,     directives,      and    operating             procedures        governing      the

operation to state correctional facilities."                       Id.     VDOC is required

by statute to maintain a clinical treatment program for certain

prisoners within its custody.              Id.        VDOC has its regular place of

business in Richmond, Virginia.                 Id.

      2 . Henry J. Ponton

      Henry J.    Ponton ("Ponton")             is the VDOC Regional Operations

Chief for the Western District.             Compl. 111.                 Ponton has ultimate

authority over decisions made by the Dual Treatment Team ("DTT"),

"which reviews        solitary confinement classifications and mental

health assessments to determine appropriate housing."                            Id.     Ponton

has also been a member of the External Review Team {"ERT"), which

reviews the decisions of the DTT.                     Id.     Ponton is being sued in

his   individual      and   official      capacity.               His    regular   place      of

business is in Roanoke, Virginia.                   Id.

      3. Denise Malone

      Denise    Malone      ("Malone")      is        the    Chief       of   Mental     Heal th

Services for the VDOC.             Compl.       1   12.      In this role,         Malone is

responsible     for    the supervision of all mental health clinical

supervisors,      "including       the     supervisors             responsible         for   the

provisions of mental health services at Red Onion."                              Id.     Malone

is    "also    responsible     for       VDOC       mental        health      treatment      and

associated     policies      and     procedures             and    for     the   appropriate

classification of VDOC prisoners based on mental health needs."

                                            3
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 4 of 35 PageID# 539



Id.   Additionally, Malone is a member of the ERT and is responsible

for   handling    grievance         appeals,     for      approving         mental    health

programs     at   VDOC        institutions,         and        for        supervising     and

administering disciplinary actions                  for Qualified Mental Health

Professionals.        Id.     Malone is being sued in her individual and

official capacity.           Id.     Her regular place of business is in

Richmond, Virginia.          Id.

      4. Jeffrey Kiser

      Jeffrey Kiser ("Kiser") is the Warden of Red Onion, where "he

has   ultimate    responsibility over the                 care and custody of             the

facility's prisoners'          including Mr. Lee" and was previously the

Assistant Warden of Red Onion.               Compl. 113.          As Warden, Kiser has

the   ultimate    authority         to    approve-or           delegate      authority     to

approve-security-level classification of the facility's prisoners.

Id.   Kiser is sued in his individual and official capacity.                              Id.

His principal place of business is at Red Onion in Pound, Virginia.

Id.

      5. Earl Barksdale

      Earl Barksdale         ( "Barksdale" )       is    the    former Warden of Red

Onion.       Compl.    1     14.     As     Warden,       Barksdale         "had     ultimate

responsibility        over    the    care    and        custody      of    the   facility's

prisoners,     including Mr.         Lee."       Id.       Barksdale was           also   the

Facility Unit Head of Red Onion,                 in which he had the ultimate

authority to approve-or delegate authority to approve-security-

                                             4
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 5 of 35 PageID# 540



level classifications of the facility's prisoners.                               Id.    Barksdale

is sued in his individual and official capacity.                               Id.     His regular

place    of     business    is    at     Baskerville               Correctional         Center     in

Baskerville, Virginia.            Id.

        6. Arvil Gallihar

        Arvil    Gallihar    ( "Gallihar")             is    the    Chief      of     Housing     and

Programs for Red Onion and has served on the DTT.                                    Compl.   1   15.

Gallihar is sued in his individual and official capacity.                                         Id.

His regular place of business is at Red Onion in Pound, Virginia.

Id.

        7 . Amee B. Duncan

        Amee B. Duncan ("Duncan")             is the farmer Unit Manager of                        c-
Building at Red Onion, where Lee was housed from January 2017 to

January       2018.    Compl.     1     16.       In this           role,      Duncan     reviewed

segregation classification decisions made by the                                     Institutional

Classification Authority ("ICA"), "a team of staffers who conduct

hearings to review the progress of individual prisoners through

the     Step-Down     Program     as     well      as        their       ongoing       segregation

classification."           Id.     Duncan         is        sued    in her      individual        and

official capacity.          Id.    Her regular place of business is at Red

Onion in Pound, Virginia.               Id.

        8. Larry Collins

        Larry R. Collins ("Collins") is a Unit Manager at Red Onion

and Facility Unit Head designee.                        Compl.       1   17.     In this role,

                                              5
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 6 of 35 PageID# 541



Collins    reviews   segregation decisions                 made    by    the     ICA.        Id.

Collins is sued in his individual and official capacity.                               Id.   His

regular place of business is at Red Onion in Pound, Virginia.                                Id.

     9.    Walter Swiney

     Walter Swiney {"Swiney") is a Unit Manager at Red Onion and

Facility Unit Head designee, "in which role he reviews segregation

decisions made by the ICA."            Compl.       1   18.     Swiney is sued in his

individual and official capacity.                    Id.        His regular place of

business is at Red Onion in Pound, Virginia.

     10.    Michael Younce

     Michael Younce {"Younce") is a Unit Manager at Red Onion and

Facility Unit Head Designee.               Compl.    1    19.     In this role, Younce

reviews segregation decisions made by the ICA.                            Id.     Younce is

sued in his individual and official capacity.                           Id.      His regular

place of business is at Red Onion in Pound, Virginia.                             Id.

     11.    Justin W. Kiser

     Justin W.       Kiser   is   a    "former          ICA member        at     Red     Onion,

responsible    for   reviewing        and    recommending"          Lee's        segregation

classification.       Compl.      1   20.         Justin Kiser          is      sued    in his

individual and official capacity.                   Id.       His last known regular

place of business is at Red Onion in Pound, Virginia.                             Id.

     12.    Roy Sykes

     Roy    Sykes     {"Sykes")       is     an     ICA       member     at      Red     Onion,

"responsible for reviewing and recommending                        [Lee's]       segregation

                                            6
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 7 of 35 PageID# 542



classification."      Compl.    1    21.           Sykes is sued in his individual

and official capacity.            Id.      His last known regular place of

business is at Red Onion in Pound, Virginia.                            Id.

     13.   Gary Adams

     Gary Adams    ("Adams")        is a former ICA member at Red Onion,

"responsible for reviewing and recommending                             [Lee's]   segregation

classification."      Compl.    1    22.           Adams is sued in his individual

and official capacity.            Id.      His last known regular place of

business is at Red Onion in Pound, Virginia.                            Id.

     14.   James D. Lambert

     James D. Lambert ("Lambert") is an ICA member at Red Onion,

"responsible for reviewing and recommending                             [Lee's]   segregation

classification."      Compl.   1     23.       Lambert is sued in his individual

and official capacity.         Id.       His regular place of business is at

Red Onion in Pound, Virginia.              Id.

     15.   Terrence Huff

     Terrence     Huff     ("Huff")            is     a     Qualified         Mental   Health

Profession and VDOC employee.              Compl.          1    24.     Huff is sued in his

individual and official capacity.                         Id.         His   regular place of

business is at Red Onion in Pound, Virginia.                            Id.

     16.   D. Trent

     D. Trent ("Trent") is a Qualified Mental Health Professional

and VDOC employee.       Compl.      1   25.        Trent is sued in his individual



                                               7
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 8 of 35 PageID# 543



and official capacity.                 Id.   His regular place of business is at

Red Onion in Pound, Virginia.                 Id.

      17.       Everett McDuffie

      Everett McDuffie            ("McDuffie")      is a psychiatrist.            Compl.    1
26.      McDuffie contracts with the VDOC                    to provide psychiatric

services to prisoners at Red Onion.                  Id.     McDuffie is sued in his

individual capacity.             Id.    He maintains a regular place of business

at Red Onion.           Id.

  B. Solitary Confinement and the Step-Down Program

      When deciding the Transfer Motions, the Court is obligated to

accept,         as     true,     all     well-pleaded,       non-conclusory        factual

allegations.            The Complaint is quite specific and the factual

allegations recited herein are accorded the respect called for in

analyzing the Motions to Transfer.

      Red Onion is a supermax prison located in Pound, Virginia.

Compl.    1     27.    Red Onion is "designed to impose an environment of

complete         isolation       and    control,    including       the    placement       of

hundreds of its prisoners in solitary confinement."                         Id.

          1. VDOC Policies Regarding Medical Care for Prisoners in
             Solitary Confinement

      The Complaint alleges that "Defendants' inaction in the face

of [Lee]'s severe mental illness was contrary to VDOC policies."

Compl.      1    65.      VDOC    policy     requires      the   " [a] cti ve   screening,

monitoring and proactive management of prisoners who are at risk


                                               8
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 9 of 35 PageID# 544



of deteriorating in solitary confinement."           Id.   Specifically,

VDOC Operating Procedures require that:

          a. Offenders should be screened by a Qualified
          Mental Health Professional(QMHP) before their
          placement or within one working day after
          placement in special housing so any "at risk"
          offenders may be identified.
          VDOC Operating Policy 720.1, § IV.C.
          b.   Institutions   "systematically identify,
          monitor, and manage offenders" who are at risk
          of deterioration. VDOC Operating Policy 730.5,
          § IV. C.1.
          c. QMHP should recommend removal from solitary
          confinement if "that placement . . . may have
          a deleterious effect on an offender's mental
          health." VDOC Operating Policy 730.5,        §
          IV. C.1.
          d. Offenders with serious mental illnesses
          must be moved out of solitary confinement
          within 28 days and placed in one of four
          housing options designed to provide mental
          health care. VDOC Operating Procedure 861.3 §
          IV.B.4.
          e. Any offender with identified mental health
          problems who is placed in special housing
          should be monitored according to specified
          health service procedures. VDOC Operating
          Procedure 861.3 § V.C.2.
          f. No of fender will be denied necessary or
          proper medical, dental, or mental health care
          while in special housing. VDOC Operating
          Procedure 861.3 § V.C.4.
          g. A QMHP will personally interview any
          offender remaining in special housing for more
          than 30 days, and if confinement continues for
          more than 30 days, any offender with an
          identified mental health need shall receive an
          assessment at least once a month, or more
          frequently    if prescribed by the      Health
          Authority. VDOC Operating Procedure 861. 3 §
          V.C.12.




                                    9
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 10 of 35 PageID# 545



Id.    The Complaint asserts that,               in practice, the mental health

screenings      and     evaluations        at     Red   Onion    are   cursory       and

ineffective.      Id. , 66.

         2. The Step-Down Program

       In 2011,    the VDOC implemented a Step-Down Program meant to

allow prisoners in solitary confinement "to earn privileges and

eventually work their way out of solitary by completing a series

of assignments."        Compl., 76.        Under the Step-Down Program, there

are    two   pathways:       Intensive      Management      ("IM")     and     Special

Management ( "SM" ) .      Id. ,   78 .     For those in the SM track of the

program,     such privileges       "may eventually         include     a    return    to

general population."         Id.   However, for prisoners, such as Lee, in

the IM track,         there is no possibility of returning to general

population.     Id.    "Irrespective of the track, prisoners in solitary

confinement who wish to earn additional privileges must,                         among

other requirements,        complete the so-called               'Challenge Series.'

That   series     consists    of   seven workbooks         which prisoners        must

complete."      Id.

       VDOC policy requires "a due process hearing by the Institution

Classification Authority           (ICA)        prior to placement         in solitary

confinement and reviews by the ICA of the prisoner's status every

90 days."     Id. , 77.      The role of the ICA is

             to review the progress of prisoners through
             the Step-Down Program as well as their-on
             going segregation classification. A reporting

                                           10
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 11 of 35 PageID# 546



                  staff member makes a recommendation as to
                  whether a prisoner should be retained in
                  solitary confinement.   The ICA then conducts
                  an internal review of the staff member's
                  recommendation before adopting it.        All
                  interim segregation reviews are also reviewed
                  by the Facility Unit Head or his or her
                  designee.

Id.   ,r    82.    In addition to review by the ICA,

                  at least three other administrative bodies
                  have a role in reviewing a prisoner's status.
                  The Building Management Committee, comprised
                  of mental health and correctional staff with
                  direct knowledge of the prisoners in their
                  custody, makes recommendations to the ICA
                  regarding assignment of prisoners to privilege
                  levels. There is also a Dual Treatment Team
                  (DTT), responsible for reviewing solitary
                  confinement    classifications    and   making
                  recommendations as to whether prisoners are
                  properly classified, and a biannual External
                  Review Team (ERT), which reviews the decisions
                  of the DTT.

Id.    ,r    83.        According      to    Lee,      although   the   VDOC   established

procedures for reviewing an inmate's solitary confinement status,

these reviews, in practice,                  "are little more than rubber stamps"

and do not record a prisoner's progress through the Step-Down

Program.          Id.   ,r   77.   Additionally, Lee asserts that the VDOC Step-

Down Program "failed to make any accommodations for mentally ill

prisoners          like      Mr.   Lee,     who   became    incapable     of   effectively

communicating verbally or in writing when his placement in solitary

confinement exacerbated his mental illness.                       Rather than providing

Mr. Lee with a pathway out of solitary confinement,                            the program



                                                  11
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 12 of 35 PageID# 547



became an obstacle that he could not hope to overcome."                                      ECF No.

45 at 2.

  C. Conditions of Confinement Specific to Lee

        In October 2011,                    Lee was     convicted of a            series of armed

robberies.             Compl.          1     47.   Following            his    sentencing    for   the

robberies,            Lee    was       initially        held       at   Powhatan       Reception   and

Classification Center and later transferred to Sussex I                                        State

Prison.         Id.    1    49.       On September 18, 2015, Lee was transferred to

Red Onion.            Id.     On May 26, 2016, following an e-mail intercepted

from Lee that was interpreted as a threat towards a correctional

officer         at     another              facility,        Lee    was       placed    in   solitary

confinement.            Id.       1   SO.

        While in solitary confinement

                 Prisoners are supposed to be taken to shower
                 three times a week and allowed one hour of
                 recreation   five   times   a  week.   During
                 recreation, prisoners are alone in a cage the
                 size of a parking space. A prisoner must
                 submit to a body cavity search before leaving
                 his cell, and during the brief time he is
                 allowed out, he is shackled and escorted by
                 two guards. Besides infrequent medical exams,
                 these interactions with guards are the only
                 time a prisoner is solitary confinement will
                 feel the touch of another human being.

Id.   1   30.    Lee asserts that, despite these guidelines, during

his time in solitary confinement, he almost never left his

cell.      Further, Lee alleges that:

                 There were periods when the guards only took
                 him to shower once a month, and he spent an

                                                        12
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 13 of 35 PageID# 548



                hour in the recreation cage only once every
                two to three weeks. On occasions when he was
                allowed a phone call, guards would bring an
                ear piece to his cell instead of taking him to
                the phone, and often the ear piece did not
                work. He did not have any out-of-cell visits
                with medical personnel; any check-ups were
                brief encounters through the cell door.    The
                limited human contact that Mr. Lee had was
                often    hostile.     Correctional    officers
                responded to Mr. Lee's symptomatic behavior by
                trying to provoke him with threatening
                language and subduing him with chemical
                agents. Correctional officers maced Mr. Lee
                approximately     25    times    during    his
                incarceration in solitary confinement in
                response to Mr. Lee's complaints the food, the
                filthiness of his cell, and other intense
                frustrations of life in solitary confinement.
                Mr. Lee became fearful of the correctional
                officers, and during one visit with his
                Mother, Mr. Lee told her to stop asking
                questions about his well-being, because it
                would cause the guards to retaliate.    Prison
                employees delivered Mr. Lee's meals through a
                slot in the door and ate alone in his cell,
                like   all   other   prisoners   on   solitary
                confinement in Red Onion. The food was often
                inedible, and sometimes infested with dirt,
                insects, and maggots. Other times guards
                neglected to give him anything to eat. During
                his time in solitary confinement, Mr. Lee
                weight dropped from 174 to 140 pounds.

Id .   ,r ,r   3 0 - 33 .    Additionally,           during his solitary confinement,

human interaction inside the prison was reduced to a bare minimum

and     Lee's        contacts           with   the     outside   world   were   severely

constrained.           Id.   ,r   35.

   D. Lee's Deteriorating Mental Health

        Lee "has suffered from mental illness since childhood. He was

diagnosed with ADHD at the age of five and placed on medication.

                                                 13
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 14 of 35 PageID# 549



Social Security records identify Mr. Lee as 'disabled,' with his

disability beginning at the age of eight. From the ages of eight

to ten,     he was hospitalized four times for behavior associated

with his mental illness. "                Compl.        1   46.         Lee's mental illness

allegedly     led   to        behavior         problems,         including             his   criminal

activity.     Id.   1   47.

      Within two months of his placement in solitary confinement,

Lee began exhibiting psychotic symptoms.                              Id.    1   51.    Namely, Lee

began:

             speaking in numbers. Whereas previously he
             showed no difficulty in signing his name, on
             a July 22, 2016 ICA Hearing Notification Form,
             Mr. Lee's signature was a nonsensical string
             of letters. He signed the same type of form in
             the same manner on November 27, 2017, this
             time adding below the signature line an
             incoherent list of numbers and random words.
             Rather than recognize this writing as a sign
             of severe mental illness, a Red Onion official
             simply wrote "Refused to sign" across the top
             of the signature line.

Id.   Despite these symptoms, Lee was held in solitary confinement

without any mental health treatment from May 2016 to January 2018,

for a total of twenty months.                     Id.       1   52.         Lee's "descent into

psychosis     was   precipitated           and       dramatically                worsened     by   his

confinement at Red Onion."                Id.

      The impact of solitary confinement on Lee's mental illness

was allegedly made worse by the misconduct of the officers and

staff at Red Onion.            Id.   1   54.     On January 17, 2017, Lee received


                                                14
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 15 of 35 PageID# 550



a disciplinary infraction for "refusal to submit to a drug test"

and was penalized by being unable to have visitors for six months.

Id.   1   55.

         On January 17, 2018, the ICA recommended Lee be transferred

to a different facility.                      Id.   1   58.     An evaluation conducted later

in January revealed that Lee's mental health had significantly

deteriorated.                Id.         "Dr.       McDuffie         diagnosed            Mr.    Lee    with

schizophrenia          and         an     unspecified            personality              disorder,      and

recommended placement                    at    Marion         Correctional        Treatment            Center

( "MCTC" ) . "     Id.         Following this recommendation,                          on January 31,

2018, Lee was transferred to MCTC and underwent an intake interview

the following day, in which it was "observed that [Lee] had lost

all      sense    of     his       own    identity,            his    family,         or    his    present

circumstances.           He did not understand why he had been transferred

to MCTC."        Id.     1   60.    Evaluations conducted in the following weeks

revealed that Lee's mental health had significantly deteriorated.

Id.       Many of the harms Lee suffered as a result of his solitary

confinement, including his "spontaneity of speech" persisted "long

after [Lee] transferred out of Red Onion."                                 Id.    1   62.

         Lee's mental health "eventually began to improve as a result

of the treatment he received at                               [MCTC] . "    Id.       1    94.    Lee was

transferred to Greensville Correctional Center                                        ("Greensville") ,

where he was in general population and in conditions beneficial to

Lee' s     mental heal th. "              Id.       However,         following a dispute with

                                                        15
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 16 of 35 PageID# 551



another inmate at Greensville, Lee was transferred to Wallens Ridge

State      Prison     ( "Wal lens   Ridge" ) ,   where     his   mental    heal th   has

continued to decline.           Id.   1   95.    The Complaint asserts that:

              absent the level of medical care necessary to
              manage his condition, Mr. Lee's mental illness
              is very likely to lead to behavioral issues.
              VDOC' s policy and practice, as implemented
              both at Red Onion and Wallens Ridge, is to
              respond to behavioral issues by placing
              prisoners in solitary confinement, even when
              the behaviors are the result of mental
              illness. As a result, it is nearly certain
              that absent prospective relief by this Court,
              Mr. Lee will be placed in solitary confinement
              again in the future. Lee cannot be placed in
              solitary confinement without a substantial
              risk of a serious deterioration of his mental
              health.

Id.   11   96-98.

  E. Lee's Claims

        Lee alleges that the           "Defendants systematically failed to

meaningfully implement VDOC programs and policies that should have

afforded      [Lee]      periodic      reviews        of   placement      in   solitary

confinement" and that "[t] he harms that [Lee] suffered were greatly

exacerbated as a result."             Compl.     1   75.   Lee raises the following

causes of action in his Complaint.

        1. Count I: Violation of the Eighth Amendment of the United
                 State Constitution- Conditions of Confinement

        Lee alleges that Defendants Ponton, Malone, Kiser, Barksdale,

Gallihar,     Duncan,      Collin,    Swiney,        Younce,   Justin Kiser,    Sykes,

Adams, Lambert, Huff, and Trent, in their individual and official


                                            16
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 17 of 35 PageID# 552



capacities, and McDuffie, in his individual capacity, deprived him

of "the minimal civilized measure of life's necessities, including

by holding him for over 600 days in conditions that destroyed his

physical and psychological health."                Compl.    ,r   100.     Specifically,

Lee asserts that his solitary confinement at Red Onion caused "an

ongoing      mental    health     crisis    that       precipitated         his     extreme

physical and mental deterioration. The harm continued long after

his release from Red Onion and may be permanent.                     Mr. Lee requires

ongoing pharmacological intervention in a treatment setting."                                  Id.

,r   101.

        As   to each Defendant,        Lee further alleges               that each "was

individually aware that long-term solitary confinement causes and

exacerbates mental illness. Nevertheless, Defendants held Mr. Lee

in     solitary     confinement    despite       the    obvious      and     devastating

consequences to Mr. Lee's mental and physical health."                        Id.        ,r   102.

        2. Count II: Violation of the Eighth Amendment of the United
              States Constitution-Failure to Provide Medical Care

        The Complaint alleges that,              "Almost immediately after his

placement      in   solitary     confinement,       Mr.     Lee    began     to     display

symptoms      of    serious      mental    illness        that     required         medical

treatment.      Mr. Lee's condition amounted to a serious medical need

that was so obvious that even a lay person would easily recognize

the     necessity     for    a   doctor's        attention."             Compl.     ,r        113.

Accordingly,        Lee     contends      that     Defendants        Malone,             Kiser,


                                           17
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 18 of 35 PageID# 553



Barksdale,       Huff,    and Trent,     in    their    individual   and official

capacities, and McDuffie, in his individual capacity,

                acted with deliberate indifference to [Lee's]
                serious medical needs by failing to provide
                him with any treatment whatsoever for over 600
                days, and by failing to take any steps to
                effectuate    his   release    from   solitary
                confinement, during which time Mr. Lee's
                physical   and    mental   health   completely
                deteriorated.

Id. 1J 114.

          3. Count III: Violation of Procedural Due Process Rights
            Under the Fourteenth Amendment to the U.S. Constitution

     Lee asserts that he:

                has a protected liberty interest in avoiding
                continued prolonged and indefinite solitary
                confinement. This liberty interest arises from
                (1) the VDOC regulations mandating periodic
                review     of   long-term   segregation status,
                including the Segregation Reduction Step-Down
                Program and VDOC Operating Procedure 830 .A,
                and    (2)    the   conditions   of   Mr.  Lee's
                confinement,      which   cause   atypical   and
                significant hardship in comparison to the
                general prison
                population.

Compl.    ,r   122.     Accordingly, Lee alleges that Defendants Ponton,

Malone,        Kiser,    Barksdale,    Gallihar,       Duncan,   Collins,   Swiney,

Younce, Justin Kiser, Sykes, Adams, and Lamber, in their individual

capacities

                failed to provide meaningful proceedings to
                determine the continued propriety or necessity
                of Mr. Lee's solitary confinement. Defendants
                failed to articulate any legitimate basis to
                Mr. Lee for why he remained in solitary
                confinement and failed to provide him a

                                          18
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 19 of 35 PageID# 554



                meaningful   opportunity   to   contest   his
                placement. Instead, Defendants rubberstamped
                decisions to retain Mr. Lee in solitary
                confinement via    rote  repetition without
                providing a reasoned decision based on Mr.
                Lee's current level of risk or assessment of
                his mental health. Far from providing due
                process, these reviews were no more than a
                pretext for Mr. Lee's indefinite detention in
                solitary confinement.

Compl. 11 124.

       4. Count IV: Violation of the Americans with Disabilities
                                   Act

     Lee states that           " [h] is serious mental            illness,    even when

mitigated        through   medical       treatment,         constitutes       a    mental

impairment that substantially limits him in several major life

activities,        including    but    not        limited   to    learning,       reading,

concentrating,        thinking,       communicating,        and     interacting       with

others."        Compl. 1133.      Lee alleges that the VDOC

                failed   to accommodate Mr.     Lee's mental
                disabilities and denied him the benefits and
                services of their facilities by reason of his
                mental disability by, among other things,
                holding Mr. Lee in solitary confinement for
                over 600 days despite and because of his
                mental impairment, failing to provide him
                alternate means to progress out of solitary
                confinement, and failing to account for his
                disability in period reviews of his placement
                in solitary confinement.

Id. 1135.

           s.   Count V: Violation of the Rehabilitation Act of 1973

     Lee alleges that the VDOC



                                             19
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 20 of 35 PageID# 555



              [v]iolate[d]   the   Rehabilitation   Act   by
              discriminating against Mr. Lee solely on the
              basis of his disability.      VDOC fails to
              reasonably accommodate Mr. Lee's disability
              by, among other things, holding Mr. Lee in
              solitary confinement for over 600 days despite
              and because of his mental impairment, failing
              to provide him alternate means to progress out
              of solitary confinement,     and failing to
              account for his disability in period reviews
              of his placement in solitary confinement.

Compl.   1   141.

                        6. Count VI: Medical Malpractice

  Lee states that:

              The applicable standard of care is Virginia
              requires, at a minimum, that treating medical
              professionals avoid significant delay in the
              onset of treatment for individuals exhibiting
              psychotic symptoms, because delay increases
              the likelihood that the individual's baseline
              functioning will have deteriorated to the
              point that the possibility of optimal recovery
              is severely limited.

Compl. 1147.        Based on this standard, Lee alleges that Defendants

Trent, Huffy and McDuffie failed:

              to provide any medical treatment, medication,
              referral    for    further    evaluation,   or
              recommendation for a transfer out of solitary
              confinement for a period of a year and a half,
              during which time Mr. Lee was exhibiting
              severe symptoms of mental illness, constitutes
              grossly negligent and/or wanton and reckless
              misconduct.

Id. 1148.




                                     20
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 21 of 35 PageID# 556



         7. Count VII: Intentional Infliction of Emotional Distress

     Lee asserts that Defendants Ponton, Malone, Kiser, Barksdale,

Gallihar,      Duncan,     Collins,    Swiney,    Younce,    Justin Kiser,    Sykes,

Adams, Lambert, Huff, Trent, and McDuffie

               individually and collectively, in holding Mr.
               Lee in solitary confinement for over a year
               and a half was intentional and/or reckless,
               and constitutes behavior so outrageous in
               character, and so extreme in degree, as to go
               beyond all possible bounds of decency, and to
               be   regarded  as   atrocious,  and   utterly
               intolerable in a civilized society.

Compl.    ~   151.


              II. STANDARD FOR DECIDING THE TRANSFER MOTIONS

     28 U. s. c.       §   1404 (a),   which permits the transfer of civil

actions, provides that:

               For the convenience of parties and witnesses,
               in the interest of justice, a district court
               may transfer any civil action to any other
               district or division where it might have been
               brought or to any district or division to
               which all parties have consented.

     To       determine     whether    a   §    1404(a)     transfer   of   venue    is

appropriate, "a district court must make two inquiries: ( 1) whether

the claims might have been brought in the transferee forum,                         and

(2) whether the interest of justice and convenience of the parties

and witnesses justify transfer to that forum."                     Koh v. Microtek

Int'l,    Inc.,      250 F. Supp. 2d 627,        630   (E.D. Va.   2003); see also




                                           21
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 22 of 35 PageID# 557



Seaman v.       IAC/InterActiveCorp,             Inc.,     No.    3:18-cv-401,            2019   WL

1474392, *3 (E.D. Va. Apr. 3, 2019).

        The party seeking           transfer of venue bears                    the   burden of

showing that the transfer is warranted.                      Beam Laser Sys., Inc. v.

Cox Commc'ns,       Inc.,      117 F.      Supp.        2d 515,    518    (E.D.      Va.    2000)

(citation omitted}.            However,         " [t] he transfer of a case can be

accomplished sua sponte."               Am. Int'l Specialty Lines Ins. co. v.

A.T. Massey Coal Co.,           628 F. Supp.            2d 674,     685    (E.D. Va.        2009)

(citing Jensen v.            Klayman,      115    F.    App' x    634,    635-36      (4 th Cir.

2004)).     Once a court determines that transfer is possible,                                   the

court must "consider and balance" four factors to determine whether

transfer is warranted:              "(1)   the weight accorded to plaintiff's

choice     of     venue;      {2}     witness        convenience         and     access;         (3)

convenience of the parties; and (4) the interest of justice." Trs.

Of the Plumbers & Pipefitters Nat. Pension Fund v. Plumbing Servs.,

Inc.,     791   F.3d   436,     444     (4 th    Cir.     2015)    (citations        omitted}.

Ultimately, "[t]he decision whether to transfer an action pursuant

to§ 1404(a)       'is committed to the sound discretion of the district

court.'" BHP Int'l Inv. Inc. v. OnLine Exch., Inc., 105 F. Supp.

2d 493,     498     (E. D.    Va.    2000}       (quoting Verosol          B. V.     v.    Hunter

Douglas, Inc., 806 F. Supp. 582, 591 (E.D. Va. 1992)).




                                                22
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 23 of 35 PageID# 558



     A. The Action Could Have Been Brought in the Western District of
        Virginia

        The first step of the transfer analysis, which requires that

both venue and jurisdiction with respect to each defendant be

proper in the putative transferee district, looks to whether the

action could have originally been brought in the Western District

of Virginia.         Koh, 250 F. Supp. 2d at 630; Hengle, 2018 WL 3016289,

at    *5.     Neither party disputes         that   the case could have been

brought in the Western District.

     B. The Section 1404(a) Factors Weigh in Favor of Transfer

        In the second step of the§ 1404(a) transfer analysis, a court

must weigh the following factors:              " ( 1)   the weight accorded to

plaintiff's choice of venue;           (2) witness convenience and access;

(3) convenience of the parties; and (4) the interest of justice."

Trs. of the Plumbers & Pipefitters Nat. Pension Fund, 791 F. 3d at

444 (citations omitted).          On balance and considering these factors,

the§ 1404(a) analysis supports transfer to the Western District

of Virginia.

        1. Lee's Choice of Forum

        "As a general rule, a plaintiff's 'choice of venue is entitled

to     substantial       weight   in   determining       whether     transfer   is

appropriate.'"          Trs. of the Plumbers & Pipefitters Nat.           Pension

Fund,       791 F.   3d at 444    (quoting Bd.      of Trs.   v.   Sullivant Ave.

Props., LLC, 508 F. Supp. 2d 473, 477 (E.D. Va. 2007)).                  "But, if


                                        23
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 24 of 35 PageID# 559



the plaintiff's choice of forum is neither the nucleus of operative

facts nor the plaintiff's home forum,                 the plaintiff's choice is

accorded less weight." Seaman v.               IAC/InterActiveCorp,             Inc.,   No.

3:18-CV-401, 2019 WL 1474392, at *4 {E.D. Va. Apr. 3, 2019) {citing

Intranexus, Inc. v. Siemens Med. Sols. Health Servs. Corp., 227 F.

Supp. 2d 581, 583 {E.D. Va. 2002)).

     Lee's home forum is in the Eastern District.                        For purposes of

venue,   "a person is a resident only where he is a citizen and

domiciled, or where he makes his home; residence does not arise

out of a transitory abode or out of a temporary sojourn in a place

other than that of residence or domicile."                    Koh v. Microtek Int'l

Inc., 250 F. Supp. 2d 627, 634 {E.D. Va. 2003).                          For a prisoner,

"A rebuttable presumption exists that a prisoner does not acquire

a new domicile in the state of his incarceration, but retains the

domicile he had prior to his incarceration.                   11
                                                                     Goad v. Gray, No.

3:10cv326,   2010    WL   4735816,        at    *1    {E.D.        Va.   Nov.   15,   2010)

{citations omitted) .      Before he was incarcerated,                      Lee lived in

Portsmouth, Virginia with his mother and sister.                         ECF No. 45 at 3.

Thus, the Eastern District is Lee's home forum and Lee's choice of

forum should be given weight.

     On the other hand, while the Eastern District is Lee's home

forum,   it is clear that the Western District of Virginia is the

"nucleus of operative facts.         11
                                               Defendants maintain that Lee's

Complaint    bears   little   relation           to    the    Eastern       District     of

                                          24
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 25 of 35 PageID# 560



Virginia.     ECF No. 3 9 at 7 .   In response, Lee attempts to frame

the Complaint not as an attack on "how the [Step-Down] program was

applied at Red Onion" but "deficiencies in the                   [VDOC' s]   policy

itself" as formulated and deployed in the Richmond.                ECF No. 45 at

9.   But Lee's argument is a failing one.             Similar to the claims in

Reyes, Lee's constitutional and statutory claims

             do not rest only, or even heavily, upon facial
             challenges to Defendants' policies that may
             have been formulated in the Eastern District
             of Virginia. Instead, the nucleus of operative
             facts for Reyes' claims relies extensively
             upon the specific misconduct of Defendants and
             other individuals in the Western District of
             Virginia.

Reyes v. Clarke, No. 3:18cv611, 2019 WL 4195344, at *10 (E.D. Va.

Sept. 4, 2019).

      As    the   Defendants    point        out,    "the    Complaint     includes

allegations about      all aspects      of     [Lee's]      incarceration at Red

Onion, including treatment from correctional officers, the food,

the lack of human interaction,           the lack of sensory and mental

stimulation, the lack of out-of-cell programming, and the lack of

mental health treatment."        ECF No. 39 at 10.            For example, Lee's

Eighth     Amendment   claims   relies        on    Defendants   Malone,     Kiser,

Barksdale, Huff, Trent, and McDuffie's allegedly deliberate acts

of indifference to Lee's serious mental health needs, actions which

occurred entirely within the Western District of Virginia.                   Compl.

11112-119.


                                        25
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 26 of 35 PageID# 561



     Lee's Eighth Amendment and Fourteenth Amendment claims based

on his solitary confinement do not rest upon a facial reading of

the VDOC regulations that were approved in Richmond but focus on

the conditions of solitary confinement specific to Lee at Red

Onion.   As the Court previously pointed out,

             Although supervisory officials in the Eastern
             District of Virginia ultimately may bear some
             liability for allegedly inadequate oversight,
             the nucleus of operative facts for those
             claims rests squarely in the Western District
             of Virginia.

Reyes,   2019 WL 4195344,         at    * 11.      The allegations within the

Complaint are premised on the individual actions of the Defendants,

not on the deficiencies in the VDOC policy as a whole.                   Thus, the

nucleus of operative facts that form the basis for Lee's claims is

the Western District.          Given the pleadings, Lee's choice of forum

is entitled to some deference because his home forum is the Eastern

District but must be accorded less weight because the material

events   underlying      the     Complaint       occurred   entirely   within    the

Western District of Virginia.

     2. Witness Convenience

     The second factor of the§ 1404(a) analysis focuses on the

convenience     to     the   witnesses       testifying     at   a   trial.      The

convenience     of    witnesses        is   of   considerable    importance     when

considering a        transfer,    especially the convenience of nonparty

witnesses,    whose location should be afforded greater weight in


                                            26
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 27 of 35 PageID# 562



deciding a motion to transfer venue.                       See Fitzgibbon v. Radak, No.

3:18-cv-247, 2019 WL 470905, at *4 (E.D. Va. Feb. 6, 2019}; Koh,

250    F.     Supp.      2d     at        636-37.        The     party      asserting    witness

inconvenience            must        offer     sufficient        details         respecting     the

witnesses          and       their     potential         testimony,        "by     affidavit    or

otherwise,"         to enable the             Court to assess              the materiality of

evidence and the degree of inconvenience.                             Koh, 250 F. Supp. 2d at

636.        In other words,            generally,        "the influence of this factor

cannot       be    assessed          in     the     absence      of    reliable      information

identifying the witnesses involved and specifically describing

their testimony."              Bd. of Trs., Sheet Metal Workers Nat'l Fund v.

Baylor Heating           &   Air Conditioning, Inc., 702 F. Supp. 1253, 1258

(E.    D.    Va.     1988).           To     satisfy     the     burden     that    a   forum    is

inconvenient          for      witnesses,         generally       the      party    seeking     the

transfer must provide particularized information of a witness'

potential         testimony,         how     that    testimony        is   material     and non-

cumulative,         or the degree to which it will be inconvenient to

access that testimony in the present district.                                See Koh,    250 F.

Supp. 2d at 636.

       The Defendants,               who aim to          transfer case to           the Western

District, represent that they have compiled a list of potential

non-party         witness       to     the    action,      and    that      the    "majority     of

witnesses work and/or reside in the Western District of Virginia,



                                                    27
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 28 of 35 PageID# 563



which would be a more convenient forum than the Eastern District

of Virginia."       ECF No. 39 at 11; ECF No. 41 at 4-8.

      In support of their request to transfer, the Defendants have

submitted the affidavit of Defendant Ponton, the Western Regional

Operations    Chief    for    the Western District                    of    the      VDOC.        See

generally ECF No.          41-2.         Initially,        Ponton notes              that,      " [Red

Onion],     which     is    located        in      Pound,       Virginia,            is      located

approximately 368 miles from the federal district courthouse in

Richmond,    Virginia.       It    is    59 miles      from          the   federal         district

courthouse in Abingdon, Virginia."                   Id.    1   4.     Ponton states that,

"[o] f the sixteen named defendants, nine (9) are currently employed

by or at     [Red Onion]."         Id.    1   9.    In addition,            "the twenty [Red

Onion] employees who have been identified as potential witnesses

include the ROSP institutional investigator,                           both institutional

hearings officers, the assistant warden, the operations manager,

the   grievance     coordinator,          and      numerous          members      of      the    ROSP

medical, administrative, and security staff."                              Id.   1   12.      Posner

further declares, in pertinent part, that

                  If this matter were to proceed to trial,
             the prolonged absence of the nine named
             defendants,   alone,   would   be  incredibly
             disruptive to the operation of ROSP, which is
             a maximum-security level facility that houses
             approximately   778   inmates.     When   also
             considering the absence of the non-party
             witnesses, the disruption to the operations of
             ROSP would be magnified. If a significant
             number of ROSP employees were compelled to be
             absent from this facility, over a period of

                                              28
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 29 of 35 PageID# 564



           several days, in order to testify at a jury
           trial in Richmond, ROSP would need to take
           extraordinary steps to ensure the continuing
           safety and security of this facility.
                Specifically, the absence of that number
           of employees would result in the prison being
           critically understaffed.       ROSP would be
           compelled to either transfer a portion of its
           current inmate population to other VDOC
           facilities,   and/or bring in correctional
           officers   and employees    from other VDOC
           facilities to help staff the prison.
                Finally,   if any ROSP      inmates were
           identified as potential witnesses in this
           action, transporting those inmates to Richmond
           for purposes of trial would also present
           logistical issues, the severity of which would
           vary depending upon the number of inmates
           called to testify. Considering the distance
           between ROSP and the federal courthouse in
           Richmond, any testifying inmates would need to
           be transported to the Richmond area the day
           before trial, and temporarily placed at a
           facility that could safely house level "S"
           inmates.    For  the   reasons   discussed  in
           paragraph 16, temporarily transferring level
           "S" inmates presents logistical difficulties,
           which would be amplified in the potential
           absence of enough security officers to escort
           these inmates to the Richmond area. The
           transporting officers would be in addition to
           any ROSP staff members who would be called to
           testify at trial, and in addition to the
           number of officers who would need to be left
           behind to safely staff the prison. Additional
           logistical concerns include the possible need
           to house inmate witnesses at multiple separate
           facilities, depending upon their security
           levels and any "enemy" declarations in their
           inmate records.
                For these reasons, if this case were to
           proceed to a jury trial, and if that trial
           were held in Richmond, the resulting staffing
           shortage at ROSP, caused by the absence of the
           parties   and witnesses,     would critically
           undermine the safety and security of that
           prison. Similar security concerns would exist

                                    29
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 30 of 35 PageID# 565



           at WRSP, and the provisions of mental health
           services at MCTC could be gravely impacted.
           Considering the many logistical difficulties
           posed by trying a case of this nature over 350
           miles away from the prison, a Richmond trial
           would impose a significant burden on not just
           the named ROSP defendants, but would also
           greatly strain any remaining ROSP staff and
           would deplete overall prison resources.

Id. 1113-14, 18, 21 (internal paragraph numbers omitted).

      Posner also notes that the above problems would not occur if

the matter was tried in the Western District of Virginia.           That is

somewhat of an overstatement but the problems would be considerably

less in the Western District of Virginia because:

           These same logistical concerns would not be
           present if this case were tried in the federal
           courthouse in Big Stone Gap, or even in
           Abingdon. Considering the close proximity of
           ROSP. WRSP, and MCTC to those courthouses, the
           prison would be to rotate shifts and allow for
           the temporary absence of employees who might
           need to appear in court to testify. Also, ROSP
           and WRSP are accustomed to transporting
           inmates back and forth to those courthouses to
           testify and no relocation or reassignment
           would be required in order to bring those
           witnesses to court for the purposes of
           testifying to the jury.

Id. 22.

      Ponton's affidavit clearly shows great inconvenience to those

who would likely be called to testify.           But, the Defendants have

not   satisfied     the     requirement    to     provide    particularized

information   about   the    testimony    of    witnesses,   and   how   that




                                    30
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 31 of 35 PageID# 566



testimony is material. 2       That failing ordinarily would be fatal.

However,   the Complaint is very specific and provides significant

information about the identity of key witnesses and the subjects

about which they would testify.              Under this unique circumstance,

the record here is sufficient to allow the assessment required by

the applicable law.     Therefore, in this case, the Defendants' error

is not fatal to the Transfer Motions.

      Lee's claims arise out of his solitary confinement while at

Red Onion.   It is likely that Lee, who is currently located within

the Western District of Virginia, will need to testify to support

these claims.     The burden of moving and housing inmates for the

duration of any trial falls on the Defendants.                   Cf.   Starnes v.

McGuire,   512 F.2d 918,      931    (D.C.    Cir.    1974)    ("The burdens and

dangers involved in transporting a prisoner across long distances

are, in our opinion, a significant inconvenience to the Bureau of

Prisons and will normally justify transfer.").                 Further, in order

to defend the claims based on Lee's confinement, Defendants, as

they point out, will be required to call prison employees from Red

Onion and Wallens Ridge to defend against Lee's claims.                 See Keitt

v.   New York,   No.   12   CIV.    2350     (PAE),   2013    WL 3479526,   at   *3

(S.D.N.Y. July 10, 2013} (finding that witnesses in a prison abuse




2 Counsel must be familiar with the applicable law and must make
sure that their filings comply with it.   Failure to do that most
often results in the denial of motions of this sort.
                                       31
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 32 of 35 PageID# 567



suit     were   likely   to     be   located         at    or     near    the   correctional

facilities where the abuse occurred).                           Given that the claims at

hand involve a prolonged period of mistreatment, Defendants will

be required to call a significant number of current and former

prison employees in order to defend themselves.

       The reasons stated with respect to witness convenience to

maintain this matter in the Eastern District of Virginia do not

outweigh the reasons favoring transfer to the Western District.

First,    the identified witnesses and Defendants who reside in in

the Eastern District of Virginia do not object to traveling to the

Western     District       to    accommodate              the     other    Defendants      and

witnesses.       ECF No.      41-2   1   23.        Second, while it is clear that

Richmond is the more convenient forum for Lee's sister,                                 Lee's

sister does not reside in Richmond and the other evidence before

the    Court    strongly      establishes           that    the     Western     District    of

Virginia will be the most convenient forum for the vast majority

of witnesses.      Accordingly, this factor weighs heavily in favor of

transfer.

       3. Convenience of the Parties

       The Defendants, as movants, "must show (1) that the original

forum is inconvenient for them and (2) that [the non-moving party]

will not be substantially inconvenienced by the transfer." Seaman,

2019 WL 1474392, at *6 (citing Fitzgibbon, 2019 WL 470905 at *3;

Koh, 250 F. Supp. 2d at 636).

                                               32
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 33 of 35 PageID# 568



      The   Defendants    have    demonstrated       that     they      will   be

inconvenienced by conducting a trial in the Eastern District of

Virginia.   Based on the list of potential witnesses the Defendants

have proffered, it appears that litigating this case would require

significant shifting of VDOC resources at Red Onion to conduct a

trial on this matter in the Eastern District of Virginia.                 Reyes,

2019 WL 4195344,    at *13.      Other than the longer trip for Lee's

sister, Lee will not be inconvenienced by conducting the trial in

the Western District of Virginia.        Therefore, this factor strongly

favors transfer to the Western District of Virginia.

      4. The Interest of Justice

      "The last factor for the Court to consider is 'the interest

of justice,' which encompasses public interest factors aimed at

'systemic integrity and fairness."' Seaman, 2019 WL 1474392, at

*7 {quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30

{1988)).    Judicial   economy    and    the    avoidance   of   inconsistent

judgments are prominent among the principal elements of systemic

integrity. See Fitzgibbon, 2019 WL 470905, at *4; U.S. Ship Mgmt.,

Inc. v. Maersk Line, Ltd., 357 F. Supp. 2d 924, 937-38 (E.D. Va.

2005). Other factors include "the pendency of a related action,

the   court's    familiarity     with     the    applicable      law,     docket

conditions, access to premises that might have to be viewed, the

possibility of unfair trial,       the ability to join other parties,

and the possibility of harassment." Koh, 250 F. Supp. 2d at 639.

                                    33
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 34 of 35 PageID# 569



     Lee asserts that, "While there are other cases pending in the

Western District against officials at Red Onion for its solitary

confinement    practices,     the   resolution        of    those   cases    will

necessarily    turn    on   the   specific    facts    of    each   Plaintiff's

circumstances."       ECF No. 45 at 11.      However, as the Court pointed

out in Reyes,     both the avoidance of inconsistent judgments and

judicial economy favor transferring the action to the Western

District of Virginia.

           In the decades that the undersigned has been
           sitting in Richmond, this Court has not ever
           issued a final judgment as to whether the
           conditions at Red Onion and the Step-Down
           Program pass constitutional muster. However,
           the United States District Court for the
           Western   District   of  Virginia    regularly
           addresses those issues. Thus, the possibility
           for inconsistent judgments respecting the
           constitutionality of the conditions at Red
           Onion and the Step-Down Program will be
           greatly reduced if this matter is transferred
           to the Western District of Virginia.

Reyes, 2019 WL 4195344, at *14.

     Therefore,    the interest of justice favors transfer to the

Western District.        Because the majority of the            factors     to be

considered under§ 1404(a) strongly favor transferring the matter

to the Western District of Virginia,           transfer to that forum is

appropriate.

                            III. CONCLUSION

     For the reasons stated above,            DEFENDANT EVERETT MCDUFFIE,

M.D.'S MOTION TO TRANSFER (ECF NO. 38) and Defendants' MOTION TO

                                      34
Case 3:19-cv-00502-REP Document 46 Filed 04/21/20 Page 35 of 35 PageID# 570



TRANSFER VENUE (ECF NO. 40) will be granted and this action will

be transferred to the Western District of Virginia. 3

     It is so ORDERED.


                                             /s/
                            Robert E. Payne
                            Senior United States District Judge


Richmond, Virginia
Date: A p r i l ~ ' 2020




3 The judges of that Court will decide which division of the Court
should be the appropriate place for assignment.
  The various motions (ECF Nos. 13, 15, 22, and 35) are best
resolved by the transferee court.
                                    35
